                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


ZAG AMERICA, LLC,
                                                              Case No.: 20-cv-06839
         Plaintiff,

v.                                                            Judge Mary M. Rowland

THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,                        Magistrate Judge Young B. Kim

         Defendants.


                              PRELIMINARY INJUNCTION ORDER
            THIS CAUSE being before the Court on Plaintiff, Zag America, LLC’s (“ZAG” or

     “Plaintiff”) Motion for a Preliminary Injunction, and this Court having heard the evidence before

     it hereby GRANTS Plaintiff’s Motion for Entry of a Preliminary Injunction in its entirety against

     the defendants identified on Schedule A (collectively, the “Defendants”).

            THIS COURT HEREBY FINDS, in the absence of adversarial presentation, that it has

     personal jurisdiction over the Defendants because Defendants directly target their business

     activities toward consumers in the United States, including Illinois. “In the context of cases like

     this one, that means a plaintiff must show that each defendant is actually operating an interactive

     website that is accessible in Illinois and that each defendant has aimed such site at Illinois by

     standing ready, willing and able to ship its counterfeit goods to customers in Illinois in particular

     (or otherwise has some sufficient voluntary contacts with the state).” Am. Bridal & Prom Indus.

     Ass’n v. P’ships & Unincorporated Ass’ns Identified on Schedule A, 192 F.Supp.3d 924, 934 (N.D.

     Ill. 2016). In this case, Plaintiff has presented screenshot evidence that each Defendant is reaching

     out to do business with Illinois residents by operating one or more commercial, interactive Internet
Stores through which Illinois residents can and do purchase products using counterfeit versions of

Plaintiffs’ Trademarks and Copyrights (collectively referred to as “Defendant Internet Store” or

“Seller Aliases”). See Docket No.10, Exhibit 3 to the Declaration of Paul Varley, which includes

screenshot evidence confirming that each defendant online marketplace account does stand ready,

willing and able to ship its counterfeit goods to customers in Illinois bearing infringing and/or

counterfeit versions of the Miraculous Trademarks and Copyrights.

       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of Plaintiff’s previously

granted Motion for a Temporary Restraining Order establishes that ZAG has a likelihood of

success on the merits; that no remedy at law exists; and that ZAG will suffer irreparable harm if

the injunction is not granted.

       Specifically, ZAG has proved a prima facie case of trademark infringement because: (1)

the Miraculous Trademarks are distinctive marks and registered with the U.S. Patent and

Trademark Office on the Principal Register; (2) Plaintiff’s federally registered trademarks are valid

and in full force and effect; (3) Defendants are not licensed or authorized to use any of the

Miraculous Trademarks and/or Copyrights; and, (4) Defendants’ use of the Miraculous

Trademarks is causing a likelihood of confusion as to the origin or sponsorship of Defendants’

products with ZAG. Furthermore, Defendants’ continued and unauthorized use of the Miraculous

Trademarks irreparably harms ZAG through diminished goodwill and brand confidence, damage

to Plaintiff’s reputation, loss of exclusivity, and loss of future sales. Monetary damages fail to

address such damage; and, therefore, ZAG has an inadequate remedy at law. Moreover, the


                                                 2
public interest is served by entry of this Preliminary Injunction to dispel the public confusion

created by Defendants’ actions. Accordingly, this Court orders that:

   1. Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

       and all persons acting for, with, by, through, under, or in active concert with them be

       temporarily enjoined and restrained from:

        a. using Plaintiff’s Miraculous Trademarks, Copyrights and/or any reproductions,

            counterfeit copies or colorable imitations thereof, in any manner in connection

            with the distribution, marketing, advertising, offering for sale, or sale of any

            product that is not a genuine ZAG product or not authorized by ZAG to be sold

            in connection with Plaintiff’s Miraculous Trademarks and/or Copyrights;

       b.   passing off, inducing, or enabling others to sell or pass off any product as a

            genuine ZAG product or any other product produced by ZAG, that is not

            Plaintiff’s nor produced under the authorization, control or supervision of ZAG

            nor approved by ZAG for sale under Plaintiff’s Miraculous Trademarks and/or

            Copyrights;

       c.   committing any acts calculated to cause consumers to believe that Defendants’

            products are those sold under the authorization, control, or supervision of ZAG,

            or are sponsored by, approved by, or otherwise connected with ZAG;

       d.   further infringing Plaintiff’s Miraculous Trademarks and/or Copyrights and

            damaging ZAG’s goodwill;

       e.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

            distributing, returning, or otherwise disposing of, in any manner, products or

            inventory not manufactured by or for ZAG, nor authorized by ZAG to be sold


                                                 3
        or offered for sale, and which bear any of Plaintiff’s Miraculous Trademarks,

        Copyrights, and/or any reproductions, counterfeit copies, or colorable imitations

        thereof;

   f.   operating and/or hosting websites at the Defendant Internet Stores and any

        other domain names registered or operated by Defendants that are involved

        with the distribution, marketing, advertising, offering for sale, or sale of any

        product bearing Plaintiff’s Miraculous Trademarks or any reproductions,

        counterfeit copies or colorable imitations thereof that is not a genuine ZAG

        product or not authorized by ZAG to be sold in connection with Plaintiff’s

        Miraculous Trademarks.

2. Upon ZAG’s request, those in privity with Defendants and with actual notice of this Order,

   including any online marketplaces such as Amazon, iOffer and Alibaba Group Holding

   Ltd., Alipay.com Co., Ltd. and any related Alibaba entities (collectively, “Alibaba”), social

   media platforms, Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as

   Google, Bing and Yahoo, web hosts for the Defendant Internet Stores, and domain name

   registrars, shall within five (5) business days of receipt of this Order:

        a. disable and cease displaying any advertisements used by or associated with

           Defendants in connection with the sale of counterfeit and infringing goods

           using the Miraculous Trademarks and/or Copyrights; and

        b. take all steps necessary to prevent links to the Defendant Internet Stores,

           identified on the Schedule A, from displaying in search results, including,

           but not limited to, removing links to the Defendant Internet Stores from

           any search index.


                                              4
3. Upon ZAG’s request, Defendants and any third party with actual notice of this Order who

   is providing services for any of the Defendants, or in connection with any of Defendants’

   websites at the Defendant Internet Stores or other websites operated by Defendants,

   including, without limitation, any online marketplace platforms such as iOffer and Alibaba,

   advertisers, Facebook, Internet Service Providers (“ISP”), web hosts, back-end service

   providers, web designers, sponsored search engine or ad-word providers, banks, merchant

   account providers, including PayPal, Alibaba, Western Union, third party processors and

   other payment processing service providers, shippers, and domain name registrars

   (collectively, the “Third Party Providers”) shall, within three (3) business days after receipt

   of such notice, provide to ZAG expedited discovery, including copies of all documents and

   records in such person’s or entity’s possession or control relating to:

       a. The identities and locations of Defendants, their agents, servants,

          employees, confederates, attorneys, and any persons acting in concert or

          participation with them, including all known contact information;

       b. The nature of Defendants’ operations and all associated sales and financial

          information, including, without         limitation,   identifying information

          associated with the Defendant Internet Stores, and Defendants’ financial

          accounts, including Defendants’ sales and listing history related to their

          respective Defendant Internet Stores;

       c. Any financial accounts owned or controlled by Defendants, including their

          agents, servants, employees, confederates, attorneys, and any persons acting

          in concert or participation with them, including such accounts residing with

          or under the control of any banks, savings and loan associations, payment


                                             5
          processors or other financial institutions, including, without limitation,

          PayPal, WISH, Amazon, Alibaba, Western Union, or other merchant

          account providers, payment providers, third party processors, and credit

          card associations (e.g., MasterCard and VISA).

4. Defendants and any persons in active concert or participation with them who have actual

   notice of this Order shall be temporarily restrained and enjoined from transferring or

   disposing of any money or other of Defendants’ assets until further ordered by this Court.

5. Any Third Party Providers, including eBay, Inc. (“eBay”), PayPal, Inc. (“PayPal”),

   ContextLogic, Inc. (“WISH”), Amazon Payments, Inc. (“Amazon”) and Alipay US, Inc.

   (“Alipay”) shall, or any other party and/or marketplace, or payment processor in privity

   with Defendants, within three (3) business days of receipt of this Order, for any Defendant

   or any of Defendants’ online marketplace accounts or websites:

    a. Locate all accounts and funds connected to Defendants, Defendants Internet

        Stores or Defendants’ websites, including, but not limited to, any eBay, PayPal,

        WISH, Amazon and Alipay accounts connected to the information listed in the

        Schedule A; and

     b. Restrain and enjoin any such accounts or funds that are non-U.S. foreign based

        from transferring or disposing of any money or other of Defendants’ assets

        until further ordered by this Court.

6. ZAG may provide notice of this Preliminary Injunction Order and other proceedings in this

   case by electronically publishing a link to the Complaint, this Order and other relevant

   documents on a website, and by sending an e-mail to the e-mail addresses provided for

   Defendants by third parties that includes a link to said website. The Clerk of Court is


                                               6
      directed to issue a single original summons in the name of “AB02 Store and all other

      Defendants identified in the Schedule A to the Complaint” that shall apply to all

      Defendants. The combination of providing notice via electronic publication or e-mail,

      along with any notice that Defendants receive from domain name registrars and payment

      processors, shall constitute notice reasonably calculated under all circumstances to apprise

      Defendants of the pendency of the action and afford them the opportunity to present their

      objections.

   7. The Clerk of Court is directed to unseal Plaintiff’s Amended Complaint, Exhibit 1 to the

      Complaint, Exhibit 2 to the Complaint, Schedule A to the Complaint, Motion for

      Temporary Restraining Order and Motion to Extend the Temporary Restraining Order and

      the memorandum and supporting pleadings and exhibits, Motion for Electronic Service of

      Process and its memorandum and supporting pleadings and exhibits, and the Temporary

      Restraining Order and Extension of the Temporary Restraining Order.

   8. Any Defendants that are subject to this Order may appear and move to dissolve or modify

      the Order as permitted by and in compliance with the Federal Rules of Civil Procedure and

      the Northern District of Illinois Local Rules.

   9. The $10,000 bond posted by ZAG shall remain with the Court until a Final disposition of

      this case or until this Preliminary Injunction is terminated.


Dated: December 29, 2020




                                                       John J. Tharp, Jr.
                                                       United States District Judge


                                                7
                       SCHEDULE A TO THE AMENDED COMPLAINT
NO. DEFENDANT / SELLER ALIAS MARKETPLACE URL
No.                           Defendant/Seller Alias         Marketplace URL
1                            AB02 Store                        www.aliexpress.com/store/5584229
2                            AB05 Store                        www.aliexpress.com/store/5588198
3                            Ainiel Costume Store              www.aliexpress.com/store/3615050
4                            AIPIN Store                       www.aliexpress.com/store/1757250
5                            AISAIZ Official Store             www.aliexpress.com/store/5372359
6                            Animation Cos Store               www.aliexpress.com/store/302724
7                            bettercos Store                   www.aliexpress.com/store/518099
8                            ccutoo Official Store             www.aliexpress.com/store/111241
9                            Children's Beautiful Planet Store www.aliexpress.com/store/4480023
10                           Colorwonder Backdrop Store        www.aliexpress.com/store/1250143
11                           Weixu Co., Ltd Store              www.aliexpress.com/store/2664002
12                           Girl's Wardrode Store             www.aliexpress.com/store/4575052
13                           GloryStar Clothes Store           www.aliexpress.com/store/5172010
14                           gzlingerie                        www.aliexpress.com/store/1317297
15                           HongKong Taimi Tech Store         www.aliexpress.com/store/1963977
16                           Hotempo Store                     www.aliexpress.com/store/1929237
17                           Jie's Store                       www.aliexpress.com/store/4880091
18                           JJ'S Store                        www.aliexpress.com/store/5008331
19                           Kaisasi Store                     www.aliexpress.com/store/5558129
20                           MAO Personalized Customized Store www.aliexpress.com/store/5071314
21                           Melone Jewelry Locket Store       www.aliexpress.com/store/1427029
22                           My Siking Store                   www.aliexpress.com/store/4215018
23                           MYanimec_Cos Store                www.aliexpress.com/store/5622255
24                           Yueyang Chuzhong Trading Co., Ltd.Store www.aliexpress.com/store/5189032
25                           Zentai Art Store                  www.aliexpress.com/store/4404129
26                           POSH DREAM Official Store         www.aliexpress.com/store/1200447
27                           REEMONDE Official Store           www.aliexpress.com/store/3632172
28                           Sheng is all over the world Store www.aliexpress.com/store/1596169
29                           Shop235685 Store                  www.aliexpress.com/store/235685
30                           Shop4218041 Store                 www.aliexpress.com/store/4218041
31                           Shop5149033 Store                 www.aliexpress.com/store/5149033
32                           Shop5420111 Store                 www.aliexpress.com/store/5420111
33                           Shop5706098 Store                 www.aliexpress.com/store/5706098
34                           Sunniss Store                     www.aliexpress.com/store/4662167
35                           superAkali Store                  www.aliexpress.com/store/5235027
36                           superhero zentai suit             www.aliexpress.com/store/1708332
37                           Timefashioner                     www.aliexpress.com/store/612678
38                           Udyr Store                        www.aliexpress.com/store/5365134
39                           miccosplay                        http://miccosplay.ecrater.com
40                           wincosplay                        http://wincosplay.ecrater.com
41                           FishiebugArt                      www.etsy.com/shop/FishiebugArt
                                                1
42   FreeSpeechGlobal                  www.etsy.com/shop/FreeSpeechGlobal
43   PapaMonkey                        www.etsy.com/shop/PapaMonkey
44   3dcrafter                       www.amazon.com/s?me=A28QLXNSPCNQW6
45   Aiyee                             www.amazon.com/s?me=AFQSTDYEAIM1M
46   Big White Rabbit                www.amazon.com/s?me=A3C4PUW6QO7E3T
47   Blue Fox Baking                  www.amazon.com/s?me=A38ERTFQMH5G5
48   Change 1st                        www.amazon.com/s?me=A1GAWCEBS7EZ8
49   Docho                             www.amazon.com/s?me=A2HT5GS0878JCB
50   HappyPotato                      www.amazon.com/s?me=A3AYXYEDKV0BZB
51   JISAM TRADE                      www.amazon.com/s?me=A1SOYFTMVFYZW
52   JoJo & Lin                       www.amazon.com/s?me=A3DT18P9HOS6CQ
53   KINGSUN2015                     www.amazon.com/s?me=A3GBWMHFIKWRI8
54   LEMONBABY                      www.amazon.com/s?me=A1VWMBNFKL0QVU
55   Li cheng xue                     www.amazon.com/s?me=A259TQXUKK81QT
56   love valueshop                    www.amazon.com/s?me=A2LGUT8JPFPEYZ
57   Mint Girl Boutique                www.amazon.com/s?me=A1Q0KG12I835A7
58   Qing zhifeng                     www.amazon.com/s?me=A1DKCEUZW09F67
59   shuanglianxing                  www.amazon.com/s?me=A2R9UIWYHHYMAA
60   TARRLLY                          www.amazon.com/s?me=A11WGVJTOASYB7
61   Timmor                           www.amazon.com/s?me=A2WGNRA8LI7BDF
62   vbfh                             www.amazon.com/s?me=A2KQKBR6VHYIG0
63   yanhuadff                       www.amazon.com/s?me=A1EMLULLEMOEKB
64   ZXTPJGJA                          www.amazon.com/s?me=A3BETYI5SNA0K1
65   abbyhappy2018                     www.ebay.com/usr/abbyhappy2018
66   bitfly8886                        www.ebay.com/usr/bitfly8886
67   dgg_220                           www.ebay.com/usr/dgg_220
68   dogoodbusiness                    www.ebay.com/usr/dogoodbusiness
69   hfdj-79                           www.ebay.com/usr/hfdj-79
70   hfresh                            www.ebay.com/usr/hfresh
71   jmcwc750                          www.ebay.com/usr/jmcwc750
72   kikostyle                         www.ebay.com/usr/kikostyle
73   ldbi1949                          www.ebay.com/usr/ldbi1949
74   leading-fashion1974               www.ebay.com/usr/leading-fashion1974
75   meet-2020                         www.ebay.com/usr/meet-2020
76   us-lieji                          www.ebay.com/usr/us-lieji
77   wraith_of_east_uk                 www.ebay.com/usr/wraith_of_east_uk
78   wxun4926                          www.ebay.com/usr/wxun4926
79   yuboyuboyubo0                     www.ebay.com/usr/yuboyuboyubo0
80   Jing beam             www.wish.com//merchant/58a5e81b4a791950e4104594
81   Jingang qin            www.wish.com//merchant/584546d65ffa8d4d376da274
82   L0009999               www.wish.com//merchant/5dbaa1915069f81639f9042c
83   liuxiaomei fashion    www.wish.com//merchant/54194e497541ce28d0c2e691
84   mgpz56                 www.wish.com//merchant/5dd637c4703f615a74380c22
85   neibuengaysa           www.wish.com//merchant/5afa606fa8961622de295604

                           2
86           Shenzhen Eshop        www.wish.com//merchant/571c6c858ec713593ff287c3
87           Swite yang            www.wish.com/merchant/5ac22db0c798174b8ffe74c1
88           wangdedian          www.wish.com//merchant/584127317434ac69e4358207
89   YIYANG BAGS CO., LTD        www.wish.com//merchant/555402459b371110ad8d2290
90   Anime One Stop Shop         www.wish.com//merchant/56db75d83a9cb801c374be78
91           chenxiaoyu fashion www.wish.com//merchant/5422595e90c7764130fb34dd
92           dsfjkjh              www.wish.com//merchant/5d5618de5f3e1e04c36367f2
93           Fashion8818          www.wish.com//merchant/589feddc78954b500016111f
94           G-Star                www.wish.com//merchant/558936c62375ef3f869fc2e6
95           ghhgfhfgfg           www.wish.com/merchant/5d53a2741d9a8e71dba982a8
96           Glasswaregrocerystore www.wish.com/merchant/5a9e696075599a29fdc6e599
97           hls15000932087       www.wish.com//merchant/595f3908dba4dc276ce0216e
98           huangzhanxunlu      www.wish.com//merchant/5de390cdb69679727a12205f
99           iujgls plaza         www.wish.com/merchant/5420154a7541ce4590e7d481




                               3
